CORN, Justice.
Claimant sought an award on the ground of change of condition. On April 25, 1952, an award was denied. On May 9, 1952, claimant filed this proceeding to review the award. On the same date claimant died and there has been no revivor and no proceeding commenced to revive. A motion to dismiss for failure to revive has been filed. The motion is not resisted. The motion must be sustained.
We have held that where an action is brought, or an appeal filed, and the party bringing the action or filing the appeal dies and there is no revivor within one year such action or appeal will be dismissed. Jackson v. Scott, 70 Okl. 85, 173 P. 70; Oklahoma City v. Wright, 51 Okl. 772, 152 P. 451. The rule is applicable here.
Dismissed.